



Exhibit 10.25


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (the “Agreement”) is made and
entered into this 19th day of June, 2017 by and between The Hain Celestial
Group, Inc. (“Hain” or “Company”) and Pasquale Conte (“Employee”).


WHEREAS, Hain and Employee wish to amicably terminate their relationship;


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
therein, Hain and Employee agree as follows:


1.
Termination of Employment



Employee’s last day of employment with Hain is June 30, 2017 (the “Termination
Date”).


2.     Severance Payment by Hain


As consideration for signing this Agreement and Employee’s complete compliance
therewith, Hain will pay Employee the sum of $1,057,519, less applicable
withholdings and deductions (the “Salary Continuation”) for a period of twelve
months starting from the Effective Date (as defined below). The Salary
Continuation will be payable to Employee in regular installments in accordance
with the general payroll practices of the Company.


3.    Benefits


Hain agrees to continue Employee’s medical, dental and vision coverage through
the last day of the month of termination. Thereafter, Employee will be eligible
to elect to continue medical, dental and vision plan coverage pursuant to the
notice sent to Employee by the insurance provider in accordance with the
Consolidated Omnibus Budget Reconciliation Act ("COBRA"). If Employee properly
and timely elects medical, dental and/or vision coverage pursuant to COBRA as
coverage existed as of the Termination Date, Hain agrees to pay the cost of the
premium for a period of twelve months (provided Employee executes this
Agreement, remains eligible for COBRA coverage continuation, and is not eligible
to participate in a group health insurance plan available through another
employer) regardless of the nature, extent or cost of any other coverage
available to Employee or to Employee’s spouse for Employee. Thereafter, Employee
shall be entitled to elect to continue such COBRA coverage for the remainder of
the COBRA period, at his/her own expense, in accordance with applicable law.  In
the event Employee becomes eligible for coverage under another employer’s plan
or elects participation in another group medical and dental plan, Hain’s
obligation to continue paying premiums under this Section shall cease
immediately.  Employee affirms that he/she shall notify Hain immediately of
his/her eligibility for coverage under another employer’s plan so that Hain may
cease making COBRA payments on Employee’s behalf.


Employee's participation in all other benefits and incidents of employment
(including, but not limited to, the accrual of vacation and paid time off, Life
Insurance, AD&D, Long Term Disability, 401(k) benefits and the vesting of equity
grants) cease on the Termination Date. For purposes of clarification, Employee
shall remain eligible to receive a prorated award under the 2016-2018 Long Term
Incentive Plan in accordance with the terms of Section 6.4(b) of the 2015-2019
Executive Incentive Plan.


4.    Payment of Salary


Except with respect to the severance payments and benefits provided by Sections
2 and 3 hereof, Employee acknowledges and represents that, as of the date
Employee signed this Agreement, Hain has paid all salary, wages, bonuses,
accrued vacation, housing allowances, relocation costs, interest, severance,
stock, stock options, outplacement costs, fees, commissions, and all other
benefits and compensation due to him/her. Notwithstanding this provision, Hain
agrees to reimburse Employee for reasonable attorney’s fees incurred by Employee
relating to the negotiation of this Agreement; provided, however, that Employee
shall submit to the Company his request for reimbursement together with detailed
invoices for the attorney’s fees with time entries.


5.     Unemployment Compensation Benefits Neutrality





--------------------------------------------------------------------------------







Hain agrees not to voluntarily contest any application Employee may file for
unemployment compensation benefits. Employee and Hain understand that securing
unemployment benefits is a matter over which Hain has no control. Accordingly,
in the event Employee is unsuccessful to any degree in his/her attempt to secure
unemployment benefits or receives benefits and must repay them, there shall be
no basis for any claim by Employee that such funds should be replaced or
otherwise guaranteed by Hain. No payments of that nature shall be made by Hain
to Employee under any circumstances whatsoever.


5A.    Indemnification


Notwithstanding anything to the contrary herein, including any release by
Employee here, to the fullest extent permitted by applicable law and the
provisions of the existing Hain Articles of Incorporation, and By-Laws, Hain
shall indemnify and hold harmless the Employee from and against any and all
liabilities, obligations, losses, damages, fines, taxes and interest and
penalties thereon (other than taxes based on fees or other compensation received
by the Employee) claims, demands, actions, suits, proceedings (whether civil,
criminal, administrative, investigative or otherwise), costs, expenses and
disbursements (including legal and accounting fees and expenses, costs of
investigation and sums paid in settlement) of any kind or nature whatsoever
(collectively, “Claims and Expenses”) which may be imposed on, incurred by or
asserted at any time against the Employee in any way related to Employee’s
employment by Hain, or the management or administration of Hain, or in
connection with the business or affairs of Hain or the activities of the
Employee on behalf of the Company (including participating in the management of
an Operating Entity); provided that Employee shall not be entitled to
indemnification hereunder for Claims and Expenses that are (x) incurred by such
Employee as plaintiff in any action, suit or proceeding brought against the
Company or (y) incurred by such Employee as a defendant in any action, suit or
proceeding brought against the Employee by a third party and found by a court of
competent jurisdiction in a final judgment not subject to further appeal to be
attributable to such Employee’s fraud, gross negligence or willful misconduct.


6.    Release by Employee
Employee agrees that he/she would not be entitled to the consideration set forth
in Sections 2 and 3 absent his/her execution and compliance with this Agreement.
Except as otherwise provided in this Agreement, Hain and its current and former
officers, directors, employees, agents, investors, attorneys, creditors,
counsel, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations and assigns and any other affiliated or
related person or entity (the “Releasees”) have no outstanding obligations to
Employee. Employee, on his/her own behalf, and on behalf of his/her present and
former heirs, family members, executors, creditors, agents, assigns and any
other affiliated or related person or entity, hereby fully and forever releases
Hain and the other Releasees from, and agrees not to sue concerning, any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
on the Effective Date of this Agreement, including, without limitation:


a.
any and all claims relating to or arising from Employee's employment with Hain,
or the termination of that employment;



b.
any and all claims relating to, or arising from, Employee's right to purchase,
or actual purchase of, shares of Company stock, including, but not limited to,
any claims for fraud, misrepresentation, breach of fiduciary duty, breach of
duty under applicable state corporate law, and securities fraud under any state
or federal law;



c.
any and all claims under the law of any jurisdiction, including, but not limited
to, wrongful discharge of employment; constructive discharge from employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; qui tam; whistleblower, battery; invasion of privacy;
false imprisonment; and conversion;






--------------------------------------------------------------------------------





d.
any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Older
Workers Benefit Protection Act; the Family and Medical Leave Act; the Fair
Credit Reporting Act; the New York State Executive Law (including its Human
Rights Law); the New York City Administrative Code (including its Human Rights
Law); the New York State Labor Law; the New York wage, wage payment, wage theft
and wage-hour laws; the Sarbanes-Oxley Act.



e.    any and all claims for violation of the federal, or any state,
constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment
discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding
or other tax treatment of any of the proceeds received by Employee as a result
of this Agreement;
and


h.    any and all claims for attorneys’ fees and costs not specifically provided
for in the Agreement


Hain and Employee agree that the release set forth in this Section shall be and
remain in effect in all respects as a complete general release as to the matters
released for all time. Employee agrees and understands this Agreement provides a
full and final general release covering all known and unknown and anticipated
and unanticipated injuries, debts, or damages which may have arisen, or which
may arise connected with all matters from the beginning of time to the date of
this Agreement, as well as those injuries, debts, claims or damages now known or
disclosed which may have arisen, or which may arise, from Employee’s employment
with or separation from Hain on the Termination Date. This release is not
intended to bar claims for workers’ compensation benefits or unemployment
insurance benefits, but Employee acknowledges that he/she is not aware of any
work-related condition or injury. Moreover, Employee and Hain acknowledge that
this Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency (“Governmental Agency”), but waives the right to any
personal remedy, to the maximum extent permitted by law, except that this
Agreement does not limit Employee’s right to receive an award for information
provided to any Governmental Agency.
    
7.    Acknowledgment of Waiver of Claims Under ADEA


Employee acknowledges that he/she is waiving and releasing any rights he/she may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that
this waiver and release is knowing and voluntary. Employee and Hain agree that
this waiver and release does not apply to any rights or claims that may arise
under the ADEA after the Effective Date of this Agreement. Employee acknowledges
that the consideration given for this waiver and release is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he/she has been advised by this writing that:
a.
he/she should consult with an attorney prior to executing this Agreement;



b.
he/she has up to twenty-one (21) days within which to consider this Agreement;



c.
he/she has seven (7) days following his/her execution of this Agreement to
revoke this Agreement;



d.
this Agreement shall not be effective until the revocation period has expired;
and



e.
nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law. However, if the release of
ADEA claims or any other claim is set aside or limited, all monies paid
hereunder shall be set-off against any relief or recovery.












--------------------------------------------------------------------------------





8.     No Admission of Liability


Neither this Agreement, nor anything contained herein, shall be construed as an
admission by the Company that it has in any respect violated or abridged any
Federal, State, or local law or any right or obligation that it may owe or may
have owed to Employee. No final findings or final judgments have been made and
Employee does not purport and will not claim to be a prevailing party, to any
degree or extent, nor will this Agreement or its terms be admissible in any
proceeding other than in a proceeding for breach of the terms contained herein.


9.     Cooperation by Employee


To the maximum extent permitted by law, Employee shall assist Hain in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against Hain or any of the Releasees
without additional compensation, provided, however that Hain will reimburse
Employee for reasonable out-of-pocket and travel-related expenses incurred with
providing such assistance. Employee and Hain acknowledge this Section does not
limit the right, where applicable, to file or participate in an investigative
proceeding of any federal, state or local governmental agency without requiring
notice to Hain or any of the Releasees; Employee nevertheless understands that
because of the waiver and general release Employee freely provides by signing
this Agreement, Employee cannot obtain any monetary relief or recovery in any
such proceeding to the extent permitted by law, except that this Agreement does
not limit Employee’s right to receive an award for information provided to any
Governmental Agency.


10.     Confidential and Proprietary Information of Hain


In accordance with the Confidentiality Agreement (as defined below) Employee
understands and agrees that all books, records, documents and information,
whether written or not, pertaining to Hain's business activities, are the
confidential and proprietary property of Hain (hereinafter referred to as "trade
secrets and confidential and proprietary information") and must be returned in
full and without retention of copies. Employee warrants, covenants, and agrees
that he/she will not disclose any of Hain's trade secrets and confidential and
proprietary information to any person or entity not employed, owned by, or
otherwise affiliated with Hain or use such information for his/her own benefit
or the benefit of any person or entity not employed, owned by, or otherwise
affiliated with Hain. Employee further agrees that he/she shall not be entitled
to copies, in any form, of such trade secrets and confidential and proprietary
information and he/she shall immediately return to Hain any copies of such
information currently in her possession or control. Notwithstanding the
foregoing, nothing in this Agreement shall be construed to limit Employee from
disclosing Employee’s own wages or other employment terms as provided by law.


11.     Non-Solicitation


Employee agrees that for a period of twelve (12) months immediately following
his/her last day of employment, Employee shall not directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees to leave
their employment with Hain.


12.    Return of Physical Property by Employee


Employee acknowledges his/her immediate responsibility to fully and
unconditionally return all tangible property of Hain to Hain on or before the
Termination Date.


13.    Nondisparagement


Employee agrees to refrain from any defamation, libel or slander of Hain or any
of the Releasees to any person or entity including but not limited to Hain’s
past, present or future customers, employees, clients, contractors, vendors, or
to the media or health and research professional community via any form of
communication including written, oral, or electronic.  Employee also agrees not
to publish, discuss or comment on any remarks related to Hain or any of the
other Releasees in any forum, including the internet, any web site or blog. 
Further, Employee agrees to refrain from any tortious interference with Hain’s
or the Releasees’ contracts and relationships.  If Hain’s Human Resources
representatives are contacted by any potential future employers of Employee for
a reference, Hain’s Human Resources representative shall provide Employee’s
dates of employment and last position at Hain.







--------------------------------------------------------------------------------





14.    Confidentiality of Agreement


Employee agrees not to disclose or cause to be disclosed, either directly or
indirectly, to any person or organization, except to his/her spouse or domestic
partner, his/her legal advisor(s) and his/her financial advisor(s), or as
permitted by law, any information regarding the amount of, terms of, facts or
circumstances underlying this Agreement.


15.    Responsibility for Outplacement


Hain agrees to pay up to $3,000 of outplacement services with Right Management,
Inc.  Thereafter, Employee acknowledges that he shall accept full responsibility
for all costs related to his own job search and will not look to Hain for any
reimbursement of postage, printing, resume preparation, outplacement counseling
or any other related expense.


16.
No Consideration Absent Execution of this Agreement



Employee agrees and understands that the Company has no obligation to pay the
monies and/or benefits in Sections 2 and 3 above unless Employee signs this
Agreement and complies with its terms.


17.
Entire Agreement and Severability



The parties hereto agree that this Agreement may not be modified, altered or
changed, except by a written agreement signed by the parties hereto. This
Agreement and the Confidentiality Agreement dated July 27, 2009, by and between
Hain and the Employee, which is annexed hereto as Exhibit A (the
“Confidentiality Agreement”) represent the entire agreement and understanding
between Hain and Employee concerning the subject matter of this Agreement and
Employee's relationship with Hain, and supersede and replace any and all prior
agreements and understandings between the parties concerning the subject matter
of this Agreement and Employee's relationship with Hain. If any provision of
this Agreement is held to be invalid, the court rendering that finding shall
interpret or modify each such clause to be enforceable to fulfill the parties’
stated intent. If that cannot be done, such clause(s) shall be void and the
remaining provisions shall remain in full force and effect. If any term or
provision of this Agreement or the application thereof to Employee or
circumstance shall to any extent be invalid or unenforceable, such provision
will be modified, rewritten or interpreted by the parties to include as much of
its nature and scope as will render it enforceable.


18.     Breach of Agreement


Employee acknowledges and agrees that any breach hereof constitutes a material
breach of this Agreement and shall entitle the Company immediately to recover
the severance payments and benefits provided by Sections 2 and 3. In addition,
should Employee violate any provision of this Agreement, the Company may apply
for appropriate relief. In any proceeding to enforce the terms of this
Agreement, the Agreement may be introduced under seal in order to maintain its
confidentiality. Employee understands and agrees that the damage to the Company
due to any such breach will be extremely difficult to determine. Because of this
difficulty, Employee agrees that in the event of a finding of such breach,
he/she will forfeit and return to Hain all amounts received pursuant to this
Agreement. Notwithstanding any such relief, all of the other terms of this
Agreement, including, without limitation, Employee’s release of claims, shall
remain in full force and effect. The remedies provided for in this provision
shall not be construed to be exclusive and do not bar any other claims for
relief. In addition, Hain shall be entitled to recover its costs and fees,
including reasonable attorneys’ fees, incurred in the successful enforcement of
any such relief.
19.    Resolution of Disputes


Any dispute, controversy or claim arising out of or relating to this Agreement
or your employment or the termination of such employment, shall be arbitrated in
the County of Nassau, New York, before a single arbitrator in accordance with
the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association.  If the parties to any such controversy are unable to
agree upon an arbitrator, then an arbitrator shall be appointed in accordance
with such rules.  The parties agree that the determination of the arbitrator
shall be made in writing, shall be by reasoned award, and that the arbitrator
shall apply the substantive laws of the State of New York.  For purposes of any
actions or proceedings ancillary to the arbitration referenced above (including,
but not limited to, proceedings seeking injunctive or other interim relief or to
enforce an





--------------------------------------------------------------------------------





arbitration award), the parties agree irrevocably to submit to the exclusive
jurisdiction of the federal courts or, if no federal jurisdiction exists, the
state courts, located in the County of Nassau, New York.


20.    Governing Law


This Agreement shall be governed by the laws of the State of New York, without
regard for choice of law provisions.


21.    Effective Date


This Agreement is effective after it has been signed by both parties and eight
(8) days have passed following the date Employee signed the Agreement (the
“Effective Date”). Any revocation prior to the eighth day after the Employee has
signed this Agreement must be submitted, in writing, to Mia DiBella, Senior Vice
President, Human Resources and state, “I hereby revoke my acceptance of our
Separation Agreement and General Release.” The revocation must be delivered to
Mia DiBella and postmarked within seven (7) calendar days of execution of this
Agreement.


22.
Capability to Waive Claims

Employee is competent to effect a knowing and voluntary general and unlimited
release of all claims and to enter into this Agreement.  Employee is not
affected or impaired in his/her ability voluntarily and knowingly to consider
and to execute this Agreement, whether by illness, use of alcohol, drugs or
other substances or conditions.  Employee is not a party to any bankruptcy,
lien, assignment, creditor-debtor or other proceeding which would impair the
right to settle all claims against Hain or to waive all claims that Employee may
have against Released Parties.
23.
Medicare Beneficiary Status

Employee warrants that, as of the date he/she signs this Agreement he/she, is
not a Medicare beneficiary, is not Medicare eligible, is not within thirty
months of becoming Medicare eligible, is not suffering from end stage renal
failure or amyotrophic lateral sclerosis, has not received Social Security
benefits for twenty-four (24) months or longer, has not applied for Social
Security benefits, and/or has not been denied Social Security disability
benefits and appealing the denial. Employee affirms, covenants, and warrants
that he/she has made no claim against, nor is he/she aware of any facts
supporting, any claim against Hain or Releasees under which they could be liable
for medical expenses incurred by Employee before or after the execution of this
Agreement. Furthermore, Employee is aware of no medical expenses which Medicare
has paid and for which Hain or Releasees are or could be liable. Employee agrees
and affirms that, to the best of his/her knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist. Employee
will indemnify, defend, and hold Hain and Releasees harmless from Medicare
claims, liens, damages, conditional payments, and rights to payment, if any,
including attorneys’ fees. Employee specifically waives any claims for damages
against any and all of the Releasees under this agreement including, without
limitation, a private cause of action provided by 42 U.S.C. § 1395y(b)(3)(A).
Employee and Hain acknowledge and understand that any present or future action
or decision by the Centers for Medicare and Medicaid Services or Medicare on
this settlement, or Employee’s eligibility or entitlement to Medicare or
Medicare payments, will not render this Agreement void or ineffective, or in any
way affect the finality of this Agreement.
24. Voluntary Execution


Employee acknowledges that he/she has carefully read this Agreement and
understands all of its terms including the general and final release of claims
set forth above and covenant not to sue. Employee further acknowledges that
he/she has voluntarily entered into this Agreement; that he/she has not relied
upon any representation or statement, written or oral, not set forth in this
Agreement; that the only consideration for signing this Agreement is as set
forth herein; that the consideration received for executing this Agreement is
greater than that to which he/she may otherwise be entitled; and that this
document gives him/her the opportunity and encourages him/her to have this
Agreement reviewed by his/her attorney and tax advisor.













--------------------------------------------------------------------------------





EMPLOYEE HAS TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER THIS AGREEMENT. EMPLOYEE
ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.


EMPLOYEE MAY REVOKE THIS AGREEMENT DURING THE SEVEN (7) CALENDAR DAYS FOLLOWING
THE DAY EMPLOYEE SIGNS THIS AGREEMENT. ANY REVOCATION WITHIN THIS PERIOD MUST BE
SUBMITTED, IN WRITING, TO MIA DIBELLA, SENIOR VICE PRESIDENT, HUMAN RESOURCES,
AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR SEPARATION AGREEMENT AND
GENERAL RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED TO MIA DIBELLA OR
her DESIGNEE, OR MAILED TO MIA DIBELLA AT THE HAIN CELESTIAL GROUP, INC., 1111
MARCUS AVENUE, LAKE SUCCESS, NEW YORK 11042 AND POSTMARKED WITHIN SEVEN (7)
CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS AGREEMENT.


EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.


EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS AGAINST HAIN AND
RELEASEES.
    


The parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:




THE HAIN CELESTIAL GROUP, INC.




By:
/s/ Pasquale Conte
 
 
By:
/s/ Mia G. DiBella


 
Pasquale Conte
 
 
 
Mia G. DiBella
 
 
 
 
 
Senior Vice President,
 
 
 
 
 
Human Resources
 
 
 
 
 
 
 
 
 
 
 
 
Date:
June 19, 2017
 
 
Date:
June 19, 2017







                   































